Citation Nr: 0104414	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  99-18 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for a lower back 
disability.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1971 to August 
1973.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).

A video teleconference hearing was held before the 
undersigned Member of the Board, with the veteran sitting in 
Montgomery, Alabama, in December 2000.  The undersigned 
Member of the Board was designated by the Chairman of the 
Board to conduct the hearing.  A transcript of the hearing 
testimony has been associated with the claims file.

The veteran also indicated in his original, January 1999, 
claim, that he has arthritis in his neck and right shoulder.  
If this represents his attempt to raise a claim as to these 
issues, he is informed that he should do so with specificity 
at the RO.


REMAND

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991 & 
Supp. 2000).  In the absence of chronicity at onset, a grant 
of service connection requires evidence of continuity of 
symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b) (2000).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's 
currently disability was incurred in service.  38 C.F.R. 
§ 3.303(d) (2000). 

In addition, regulations provide that certain chronic 
diseases will be considered to have been incurred in service 
if manifested to a degree if 10 percent or more within one 
year from the date of separation from active service, where 
the veteran has served for 90 days or more during a period of 
war, or after December 31, 1946, even though there is no 
evidence the disease existed during service.  38 C.F.R. 
§ 3.307 (2000).  Arthritis is among the chronic diseases for 
which the presumption is granted.  38 C.F.R. § 3.309(a) 
(2000).

The veteran testified before the undersigned Member of the 
Board that he injured his lower back while on active duty, 
that he was treated for a back disability in service, and 
that he has continuously manifested a lower back disability 
since then.  In essence, he avers that the lower back 
disability he now has is the result of that initial, 
inservice, injury.  Service medical records do reflect 
complaints of and treatment for a lower back lifting injury, 
with observation of paralumbar spasm and diagnosis of back 
sprain.  In addition, the veteran's report of examination at 
discharge, dated in August 1973, shows a notation of 
recurrent back pain requiring pain medication.  Furthermore, 
private medical records reflect evidence of current lower 
back disability:  lumbar disc disease, diagnosed in January 
1996, herniated nucleus pulposus at L5-S1 in March 1995, and 
lumbar spondylosis, diagnosed in February 1993.

During the pendency of this appeal, there was a significant 
change in the law.  Specifically, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), among other things, redefined the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  Due to this change in the law, a remand is 
required in this case for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096-2100 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

First, the veteran has indicated that he served in the Air 
National Guard from August 1973 to 1977, and in the Army 
National Guard from March 1980 to November 1994.  The RO has 
not attempted to obtain any service medical records for these 
periods of time.

Second, the veteran testified that he worked for the United 
States Postal Service (USPS) until he retired.  Private 
medical evidence associated with the claims file contains the 
report of a disability evaluation conducted for the USPS, 
revealing that the veteran was found physically unfit to 
continue his job as a letter carrier in January 1996 due, in 
part, to a diagnosis of degenerative lumbar disc disease.  In 
addition, these records also contain a portion of a 
disability evaluation report which was apparently conducted 
to determine whether the veteran was entitled to disability 
benefits under the Social Security Administration (SSA).  If 
the veteran is receiving disability benefits from SSA, the 
records the SSA used in its determination must be obtained.  
Similarly, the records USPS used in finding the veteran 
retired for reasons of physical disability must be obtained; 
and any an all records of health care treatment and/or 
evaluation the veteran underwent while an employee of USPS 
should also be obtained.

Third, the veteran stated he had received treatment from VA 
Medical Centers (MCs) in Birmingham, Montgomery, and 
Tuskegee, Alabama.  The VA Form 21-4142 of record contains a 
notation of treatment from 1996 to the present, but it is not 
in the veteran's handwriting.  While the claims file 
indicates that an attempt to obtain records has been made, 
the records are not present in the claims file.  Moreover, 
the Board finds that a search should be made for records of 
treatment accorded the veteran dating back to his discharge 
from active service, in 1973.

The duty to assist requires that these records be obtained.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Astral v. Brown, 4 Vet. 
App. 371, 377 (1993); Beauty v. Brown, 6 Vet. App. 532 
(1994); and Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
See also Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096-2100 (2000) (to be codified 
as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107).

Finally, the Board finds that a medical opinion is needed as 
to whether the veteran's currently manifested lower back 
disability is due to or the result of military service.  
Thus, the RO should afford the veteran a VA examination in 
order to clarify the nature and extent of his lower back 
disability and to procure a medical opinion on the etiology 
of the condition.

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all private, military, and VA health 
care providers who have treated him for 
his lower back disability.  The RO 
should, in addition, procure duly 
executed authorization for the release of 
private medical records.

2.  The RO should request that all 
identified health care providers furnish 
legible copies of all medical records of 
treatment accorded the veteran for his 
lower back disability that are not 
already of record.  The RO should ensure 
that it has all obtainable treatment 
records of which it has knowledge.  In 
particular, the RO should obtain any and 
all records of treatment accorded the 
veteran for his lower back disability 
from VAMCs in Birmingham, Montgomery, and 
Tuskegee, Alabama since his discharge 
from active service in 1973.

3.  The RO should request that the 
veteran provide information concerning 
the units to which he was assigned, and 
the dates he was assigned, while serving 
with the Air National Guard and the Army 
National Guard.  The RO should make a 
specific attempt to obtain any National 
Guard service medical records in 
existence under the veteran's name and/or 
service number from the National Guard 
unit(s) with which the veteran was 
affiliated.

4.  If necessary, the RO should also 
consider special follow-up by its 
military records specialist and/or 
referral of the case to the Adjudication 
Officer or designee for a formal finding 
on the unavailability of the service 
medical records.  See VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part III, 
chapter 4, paras. 4.28 and 4.29.

5.  The RO should determine whether the 
veteran is receiving disability benefits 
from SSA or from the Civil Service.  The 
RO should also request that the veteran 
identify when and where he was employed 
by USPS and whether he received treatment 
or underwent examination while employed 
by USPS (other than the January 1996 
disability evaluation).  The RO should, 
in addition, procure duly executed 
authorization for the release of private 
medical records.

6.  The RO should request that the 
agencies identified provide legible 
copies of the decisions that found the 
veteran disabled and legible copies of 
the supporting medical evidence used.  In 
particular, the RO should request that 
SSA and USPS provide legible copies of 
the decisions that found the veteran 
disabled and legible copies of the 
supporting medical evidence used.  The RO 
should also request that USPS provide 
copies of any and all evaluations 
conducted, and of any records of 
treatment accorded the veteran for his 
lower back disability.

7.  Where attempts to obtain records are 
unsuccessful, the RO should document 
these attempts and make such 
documentation part of the claims file.  
The veteran and his representative, if 
any, should be informed of such negative 
results.  38 C.F.R. § 3.159 (2000).

8.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

9.  Thereafter, the veteran should be 
scheduled for an appropriate VA 
examination for an opinion regarding his 
lower back disability.  After reviewing 
the records and examining the veteran, 
the examiner is requested to express an 
opinion as to the following questions:

(a)  What is the nature and extent of the 
veteran's current lower back disability?

(b)  Is it as likely as not that the 
veteran's currently diagnosed lower back 
disability is the result of his inservice 
lower back injury, or if arthritis is 
diagnosed, if that arthritis was 
manifested within one year following his 
discharge from active duty?

The examiner is asked to identify the 
information on which he/she based the 
opinion.  The opinion should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  The opinion should 
also allocate the veteran's various 
symptoms and manifestations to the 
appropriate diagnostic entity.  If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon. 

10.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of directive is 
neither optional nor discretionary).  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000).  

11.  Thereafter, the matter should be 
readjudicated by the RO.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative, if any, 
should be provided with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



